USCA11 Case: 19-13147   Date Filed: 04/20/2021   Page: 1 of 9



                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13147
                       Non-Argument Calendar
                     ________________________

              D.C. Docket Nos. 6:18-cr-00225-RBD-DCI-1,
                      6:19-cr-00017-RBD-EJK-1


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                versus

JUAN ALBERTO FLORES-JIMENEZ,
a.k.a. Juan Cantu,

                                                        Defendant-Appellant.


                     ________________________

                           No. 19-13148
                       Non-Argument Calendar
                     ________________________

              D.C. Docket Nos. 6:19-cr-00017-RBD-EJK-1,
                      6:18-cr-00225-RBD-DCI-1


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,
          USCA11 Case: 19-13147       Date Filed: 04/20/2021   Page: 2 of 9



                                      versus

JUAN ALBERTO FLORES-JIMENEZ,
a.k.a. Juan Cantu,
a.k.a. Stoner,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (April 20, 2021)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      This appeal relates to two separate criminal cases that were consolidated for

sentencing purposes. Juan Alberto Flores-Jimenez appeals his 205-month sentence

for his conviction of one count of conspiracy to possess methamphetamine with

intent to distribute (the “methamphetamine case”), imposed concurrently with his

60-month sentence for illegal reentry into the United States (the “reentry case”).

      There was an appeal waiver in the methamphetamine case, as part of the plea

agreement, but there was no such waiver in the reentry case. The government filed

a motion to dismiss the appeal in the methamphetamine case based on the waiver.

In response, Mr. Flores-Jimenez argued that the consolidation of the two cases for

sentencing nullified the appeal waiver. We carried the government’s motion with


                                          2
          USCA11 Case: 19-13147      Date Filed: 04/20/2021    Page: 3 of 9



the case and we now grant it, for reasons discussed below. We also affirm Mr.

Flores-Jimenez’s sentence in the illegal reentry case because he has not raised any

arguments on appeal regarding his sentence for that offense.

                                             I

      In October of 2018, a grand jury indicted Mr. Flores-Jimenez on charges of

illegal reentry by a deported alien who was previously convicted of a felony, in

violation of 8 U.S.C. § 1326(a) and (b)(1). He entered a guilty plea without a plea

agreement, which the district court accepted.

      The methamphetamine case stems from a criminal information filed in

January of 2019, in which the government alleged that Mr. Flores-Jimenez conspired

to possess at least 50 grams of methamphetamine with intent to distribute, in

violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Mr. Flores-Jimenez waived his

right to indictment and entered into a plea agreement in that case. The agreement

included an appeal waiver with the following language:

      The defendant . . . expressly waives the right to appeal [his] sentence
      on any ground, including the ground that the Court erred in determining
      the applicable guidelines range . . . except (a) the ground that the
      sentence exceeds the defendant’s applicable guidelines range . . . (b)
      the ground that the sentence exceeds the statutory maximum penalty;
      or (c) the ground that the sentence violates the Eighth Amendment to
      the Constitution; provided, however that if the government exercises its
      right to appeal the sentence imposed, as authorized by 18 U.S.C. §
      3742(b), then the defendant is released from his waiver and may appeal
      the sentence as authorized by 18 U.S.C. § 3742(a).



                                         3
          USCA11 Case: 19-13147        Date Filed: 04/20/2021   Page: 4 of 9



      The government’s lengthy factual basis indicated that Mr. Flores-Jimenez

was a leader of a drug distribution ring and was deported or removed from the United

States in 2014 and 2015. He would obtain methamphetamine from Georgia, and

runners from either his organization or from others would distribute the drugs in

Florida. Between April of 2017 and September of 2018, he was responsible for the

distribution of more than 4.5 kilograms of methamphetamine in the Middle District

of Florida.

      Like the plea agreement, the factual basis in the methamphetamine case did

not reference the reentry case. Mr. Flores-Jimenez agreed that the facts were true

and that the United States could prove them beyond a reasonable doubt. He pleaded

guilty, and the district court accepted his plea.

      The district court consolidated the illegal reentry case and the

methamphetamine case for purposes of sentencing. The presentence investigation

report (“PSI”) described his conduct in leading a drug trafficking organization that

transported and distributed methamphetamine in Florida. The PSI reported that,

pursuant to U.S.S.G. § 3D1.2, the drug and reentry convictions were not grouped

together because they did not involve the same harm. For the reentry offense, the

PSI applied a base offense level of eight, pursuant to U.S.S.G. § 2L1.2(a), with an

eight-level increase, pursuant to U.S.S.G. § 2L1.2(b)(2), because Mr. Flores-

Jimenez had previously been convicted of a felony. For the methamphetamine


                                           4
          USCA11 Case: 19-13147        Date Filed: 04/20/2021     Page: 5 of 9



offense, the PSI applied a base offense level of 38, pursuant to U.S.S.G. §

2D1.1(a)(5) and (c)(1), because the offense involved 4.9 kilograms of

methamphetamine. The PSI applied a four-level increase, pursuant to U.S.S.G. §

3B1.1(a), because Mr. Flores-Jimenez was an organizer or leader in an offense that

either involved at least five participants or was otherwise extensive.

      This resulted in a combined adjusted offense level of 42. The PSI then applied

a three-level reduction, under U.S.S.G. § 3E1.1(a) and (b), for acceptance of

responsibility, so the offense level was 39. Mr. Flores-Jimenez’s criminal history

score was six, resulting in a criminal history category of III.

      Mr. Flores-Jimenez objected to the four-level leader/organizer adjustment

under § 3B1.1(a), contending that he only had a buyer-seller relationship with his

associates and that he did not exercise decision-making authority over any named

person in the conspiracy. He argued that he should have received only a two-level

increase, under § 3B1.1(c), which provides for a leader/organizer enhancement

without requiring a certain number of participants or a finding that the criminal

history was extensive. Ahead of sentencing, the government moved for a three-level

reduction based on Mr. Flores-Jimenez’s substantial assistance.

      The district court overruled Mr. Flores-Jimenez’s § 3B1.1(a) objection,

concluding that Mr. Flores-Jimenez qualified for the four-level enhancement

because of the number of participants and the fact that the undertaking was


                                           5
          USCA11 Case: 19-13147       Date Filed: 04/20/2021   Page: 6 of 9



extensive. The district court granted the government’s substantial assistance motion

and applied a three-level reduction, resulting in an offense level of 36. The new

advisory guideline range was 235 to 293 months, with a term of supervised release

of between two and five years.

      The district court imposed a term of 205 months’ imprisonment on the

methamphetamine conviction and 60 months’ imprisonment on the reentry

conviction, to be served concurrently. The district court also imposed a five-year

term of supervised release on the methamphetamine charge. Mr. Flores-Jimenez did

not object to his sentence.

      Following entry of judgment, Mr. Flores-Jimenez filed a notice of appeal in

both cases. After he submitted his initial brief on appeal, the government moved for

dismissal of the appeal in the methamphetamine case based on the appeal waiver,

and moved for summary affirmance in the reentry case. A three-judge panel of this

court denied the motion for summary affirmance and ordered that the motion for

dismissal be carried with the case.

      Mr. Flores-Jimenez contends that his appeal waiver in the methamphetamine

case does not bar his appeal because he did not enter a corresponding waiver in the

reentry case. The consolidation of the two appeals, he argues, makes the issues

inextricably intwined and thus nullifies the waiver. He says it would violate his due

process rights to try to discern precisely which appellate rights he forfeited and


                                          6
          USCA11 Case: 19-13147       Date Filed: 04/20/2021   Page: 7 of 9



which he kept. As to the merits of his appeal, Mr. Flores-Jimenez argues that his

methamphetamine sentence was procedurally unreasonable because the district

court imposed the four-level enhancement under U.S.S.G. § 3B1.1(a) after finding

that he was an organizer or leader in an offense that either involved at least five

participants or was otherwise extensive.

      In response, the government argues that the plea colloquy in the

methamphetamine case made clear that Mr. Flores-Jimenez generally waived his

right to appeal in that case. The government further asserts that the waiver bars this

appeal because Mr. Flores-Jimenez is challenging a sentence enhancement

applicable only to the methamphetamine case and not to the reentry case. Mr.

Flores-Jimenez did not file a reply brief.

                                                 II

      We review the validity of a sentence appeal waiver de novo. See United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A sentence appeal waiver will be

enforced if it was made knowingly and voluntarily. See United States v. Bushert,

997 F.2d 1343, 1351 (11th Cir. 1993). If it was, it “includes the waiver of the right

to appeal difficult or debatable legal issues or even blatant error.” United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). Mr. Flores-Jimenez does not

argue that there was any defect in his appeal waiver in the methamphetamine case;

he has thus abandoned that issue on appeal. See United States v. Jernigan, 341 F.3d


                                             7
           USCA11 Case: 19-13147     Date Filed: 04/20/2021    Page: 8 of 9



1273, 1283 n.8 (11th Cir. 2003) (claims on appeal must be plainly and prominently

raised).

      “Plea bargains . . . are like contracts and should be interpreted in accord with

what the parties intended.” United States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir.

2005).     Any ambiguities in the agreement should be resolved in favor of the

defendant, see United States v. Jefferies, 908 F.2d 1520, 1523 (11th Cir. 1990), and

“[a] valid and enforceable appeal waiver . . . only precludes challenges that fall

within its scope.” United States v. Hardman, 778 F.3d 896, 899 (11th Cir. 2014).

      As an initial matter, and because we resolve any ambiguities in Mr. Flores-

Jimenez’s favor, the appeal waiver in the methamphetamine case did not waive his

right to appeal in the reentry case. Mr. Flores-Jimenez has not, however, provided

any support for his argument that consolidation of the two cases “nullified” his

otherwise-valid appeal waiver in the methamphetamine case. Indeed, his brief

makes clear that the merits of his appeal focus solely on the methamphetamine case,

where he did waive his right to appeal. Nothing in the factual basis for the guilty

plea in the reentry case indicates the existence of a criminal scheme to distribute

methamphetamine.      And during Mr. Flores-Jimenez’s sentencing hearing, the

parties’ arguments concerning the § 3B1.1(a) enhancement focused solely on the

methamphetamine case.




                                          8
          USCA11 Case: 19-13147        Date Filed: 04/20/2021       Page: 9 of 9



      Accordingly, we conclude that Mr. Flores-Jimenez has not shown that the

challenged enhancement in the methamphetamine case is inextricably intertwined

with the reentry case. His sole argument on appeal concerns a sentencing calculation

that only affected his offense level for the methamphetamine case. We therefore

grant the government’s motion to dismiss the appeal in the methamphetamine case.

      The leader/organizer enhancement under § 3B1.1(a) was applied only in the

context of calculating the guidelines range specific to the methamphetamine case.

The PSI, the sentencing transcript, and the remainder of the record reflect that the

leader/organizer enhancement had no bearing on Mr. Flores-Jimenez’s sentence in

the reentry case. Mr. Flores-Jimenez raises no issues on appeal concerning his

reentry case, so we affirm his sentence in that case.

                                                III

      We dismiss Mr. Flores-Jimenez’s appeal in the methamphetamine case and

affirm the district court’s sentence in the illegal reentry case.

      DISMISSED IN NO. 19-13148, AFFIRMED IN NO. 19-131470.




                                            9